Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the first drive module further comprises: a pulse signal generating unit, comprising: an input terminal and an output terminal, wherein the output terminal of the pulse signal generating unit connects to the first input terminal of the first signal generating unit to receive the first signal, and wherein the pulse signal generating unit generates a pulse signal trigged by the rising edge of the first signal, and provides the pulse signal to the first input terminal of the first signal generating unit; wherein the pulse signal generating unit comprises: an odd-numbered level gate circuit, a NAND gate, and a second inverter; wherein, the odd-numbered level gate receives the first signal through its input terminal; and wherein the NAND gate receives the first signal through its first input terminal, and is coupled to an output terminal of the odd-numbered level gate circuit through its second input terminal, to receive an output signal of the odd-numbered gate circuit, and is further coupled, through its output terminal, to an input terminal of the second inverter; and wherein the output terminal of the second inverter is connected to the first input terminal of the first signal generating unit” as required by claim 1. Claims 2 thru 5 and 8 thru 13 are allowed based upon their dependency to claim 1.

Claims 1-5 and 8-13 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844